

115 S1956 IS: To authorize the Mayor of the District of Columbia and the Director of the National Park Service to enter into cooperative management agreements for the operation, maintenance, and management of units of the National Park System in the District of Columbia, and for other purposes.
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1956IN THE SENATE OF THE UNITED STATESOctober 5, 2017Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Mayor of the District of Columbia and the Director of the National Park Service to
			 enter into cooperative management agreements for the operation,
			 maintenance, and management of units of the National Park System in the
			 District of Columbia, and for other purposes.
	
		1.Authorizing cooperative management agreements between District of Columbia and National Park
			 Service for operation, maintenance, and management of units of the
			 National Park System in the District of Columbia
 (a)AuthorizationThe Mayor of the District of Columbia and the Director of the National Park Service may enter into cooperative management agreements under section 101703 of title 54, United States Code, for the operation, maintenance, and management of units of the National Park System located in the District of Columbia, including the design and construction of improvements to such units.
 (b)Terms and conditionsA cooperative management agreement entered into under this section may include such terms and conditions as may be agreed to by the Mayor and Director, including terms and conditions relating to—
 (1)the allocation of responsibility for the operation, maintenance, and management of a unit of the National Park System between the District of Columbia and the National Park Service; and
 (2)the payment of funds by the National Park Service and the District of Columbia in support of the agreement.
				(c)Relation to other laws
				(1)Treatment of District of Columbia as a State for purposes of cooperative management agreements
 under title 54Section 101703 of title 54, United States Code, is amended by adding at the end the following:  (d)Definition of StateFor the purposes of this section, the term State means each of the several States and the District of Columbia..
 (2)Anti-Deficiency ActNothing in subchapter III of chapter 13 or subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act) may be construed to prohibit the payment or use of funds by the District of Columbia or the National Park Service to carry out a cooperative management agreement entered into under this Act, in accordance with the terms and conditions of the agreement.
 (3)District of Columbia Home Rule ActNothing in section 602(a)(3) of the District of Columbia Home Rule Act (sec. 1–206.03(a)(3), D.C. Official Code) may be construed to prohibit the District of Columbia from operating, maintaining, or managing a unit of the National Park System in accordance with the terms and conditions of a cooperative management agreement entered into under this Act.